DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant’s election without traverse of Group I claims, Claims 1-13, in the reply filed on 06/22/2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.  
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: the recitation “rateis” is missing a space between ‘rate’ and ‘is’.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hydrophilization rate of 0.50 or more defined as values from Frontier NIR, does not reasonably provide enablement for hydrophilization rate by any method, as in pending claim 1, or even all infrared (“IR”) obtained values, as in pending claims 3-4, as from ATR-FTIR, FTIR, IR, short wave IR, or dispersive IR spectroscopy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not hydrophilization rate within the scope of claims 1-13 can be used as claimed and whether claims 1-13 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-13, it is believed that undue experimentation would be required because: 
The quantity of experimentation necessary is great because hydrophilization rate even from IR spectrum in general (as in claims 3-4) read on any hydrophilization rate values obtained from ATR-FTIR (attenuated total reflectance Fourier transform IR), FTIR (Fourier transform IR), IR, short wave IR, or dispersive IR spectroscopy.  
There is no direction or guidance presented for hydrophilization rate values from ATR-FTIR, FTIR, IR, short wave IR, or dispersive IR spectroscopy.  
There is an absence of working examples concerning hydrophilization rate values from ATR-FTIR, FTIR, IR, short wave IR, or dispersive IR spectroscopy.  
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-13 with hydrophilization rate values.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0299398, Iijima et al (hereinafter “Iijima”) in view of U.S. 4,640,680, Hirabayashi et al (hereinafter “Hirabayashi”) evidenced by U.S. 2018/0329319, Tsuji et al. (hereinafter “Tsuji”). 
Regarding Claims 1-7 and 12-13, Iijima discloses in the entire document particularly in the abstract and ¶s 0012-0019, 0021-0038 and 0049-0058 and claim 6 a heat curable addition-reactive type silicone rubber composition which gives a molded article having excellent antistatic property, heat resistance, compression set property. A heat curable addition-reactive type silicone rubber composition includes:  (A) a mixture containing a heat curable addition-reactive silicone rubber and a curing agent, (B) an ionic liquid in an amount of 30 to 3000 ppm {0.0030 to 0.3 mass parts to 100 parts by mass of the relative to 100 parts by mass of the mixture of the component (A) (however, the curing agent is not included in the 100 parts by mass).  Furthermore, the content (on a mass basis) of the component (B) is 10,000 ppm or less relative to 100 parts by mass of the mixture of the component (A) (however, the curing agent is not included in the of pending Claim 13}.  From ¶s 0021-0022 there may be blended into the component (A), known additives usually used in the silicone rubber composition such as filler, pigment, heat resistant improver, flame retardant, antioxidant, adhesion aid, and processing aid, and also other polyorganosiloxanes may be used together within the range not impairing the effects of the heat curable addition-reactive type silicone rubber composition.  Examples of such additives can include reinforcing filler such as aerosol silica, precipitated silica {reading on metal oxide of pending claim 1 and silica particle as in pending Claim 2} or diatomaceous earth, titanium oxide, aluminum oxide, zinc oxide, iron oxide, cerium oxide, mica, clay, graphite, zinc carbonate, manganese, cerium hydroxide, glass beads, polydimethylsiloxane, alkenyl-containing polysiloxane, and the like {reading on no electronically conductive agent for pending Claim 7}.  For the overlapping amount of component B ionic liquid as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
From ¶s 0024-0038 the component (B) is an ionic liquid containing an anionic component and a cationic component {reading on cation and anion of pending Claim 1}.  The anion can be from ¶ 0028 trifluoromethanesulfonate anion {reading on CF3SO2)2N- o of pending claim 12}.  From ¶ 0034 and claim 6 the cation for an ammonium-based Claim 6 when p=1 and two of R101 to R104 is Formula (1-2) and the remaining R101 to R104 are methyl with one carbon atom.  From ¶ 0029 from the standpoint of imparting the antistatic property without impairing the excellent properties of the silicone rubber, the ionic liquid having bis(trifluoromethanesulfonyl)imide anion is most preferable.  
Iijima does not expressly disclose the amount of metal oxide particles or the hydrophilization rate as in Claims 1, 3-4 and 5.  
Hirabayashi discloses silicone rubber mixtures with silica as does Iijima as discloses in the abstract and at Col. 13 example 3 with respect to the pressure roller 2 which is one of the rotatable members for fixing in the constitution of FIG. 3, a method for preparation of a roller applicable for this Example 3 is an unvulcanized silicone rubber is mixed with a filler of 20 parts by weight of AEROSIL 200, produced by Nippon Aerosil Co., (AEROSIL 200 treated with (C2 H5)2 N--C3H6 Si(OCH3)3), (See example 4) which is commercially available fine powder of silica {reading on particles}, per 100 parts by weight of the unvulcanized rubber, the resultant mixture was thoroughly kneaded together with a vulcanizing agent and formed into an unvulcanized rubber sheet, which unvulcanized rubber sheet was then left to stand at normal temperature for 3 days.  {This amount reads on the range of 0.01 to 30 parts by mass with respect to 100 parts of curable silicone rubber of pending Claim 5}.  From Col. 9 lines 18-22 examples of the commercially available silica of the dry system method may include Trade names of Nippon Aerosil Co.: AEROSIL 130, 200, 300, 380.  Tsuji 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532. In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron 
Given that the pending Application as represented by U.S. 20200172701 the U.S. published patent application of the pending application discloses at Examples 2 and 3 that AEROSIL 200 or AEROSIL 380 are used with silicone rubber where such example silica would have the hydrophilization rate of 0.50 or more or 0.51 to 0.98 for pending Claims 1 and 3-4, the silicone rubber.  Therefore with Iijima in view of Hirabayashi having the same silicone rubber with AEROSIL 200 or AEROSIL 380 silica in the same amount, the property of the hydrophilization rate would be the same or encompassed by Iijima in view of Hirabayashi implicitly or inherently necessarily as the same property, i.e. that of 0.50 or more or 0.51 to 0.98.  
In accordance with MPEP§ 2112.01 II and III “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Iijima the curable silicone rubber with cation with more than one carbon-carbon double bond and anion and metal oxide of Aerosil silica, as afore-described, where from Hirabayashi the Aerosil for silicone rubber of hydrophilic silica in an amount of 20 parts by mass per 100 parts of silicone rubber is combined with or substituted for the Aerosil silica of Iijima motivated to have a dry powder silica for thorough kneading with the silicone rubber as for Claims 1-7 and 12-13.  Furthermore the combination of Hirabayashi with Iijima has a reasonable expectation of success for one skilled in the art because Hirabayashi and Iijima have silicone rubber with Aerosil silica.   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima in view of Hirabayashi evidenced by Tsuji further in view of U.S. 2014/0051788, Suzuki (hereinafter “Suzuki”).    
For Claim 8, Iijima in view of Hirabayashi is applied as to Claim 1, however Iijima as modified does not expressly disclose comprising an electronic conductive agent with a content of 0.1% by mass or less per the total amount of the rubber mixture.   
Suzuki discloses as does Iijima as modified a silicone rubber with ionic liquid for antistatic properties as disclosed in the abstract and at ¶s 0014 and 0040 and 0043 for an insulating silicone rubber composition having superior reliability and excellent antistatic property while being free from bleeding, blooming, and discoloration.  The insulating silicone rubber contains silicone 10 Ώcm or more.  The volume resistivity of a silicone rubber composition is measured under the condition of applied voltage of 100 V according to JIS K6911.  Given that Iijima in view of Hirabayashi does not include a carbon black electrical conductive component then even Iijima as modified like Suzuki can have in carbon black in an amount so small that it hardly affects the conductivity.  Such an amount would overlap with that of pending Claim 8 from 0.1 by mass or less.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Iijima as modified with Hirabayashi the curable silicone rubber with cation with more than one carbon-carbon double bond and anion with antistatic properties and metal oxide of hydrophilic silica, as afore-described for Claim 1, where from Suzuki an amount of carbon black that is so small that it hardly affects conductivity can be added as an overlapping amount with 0.1% by mass or less motivated in that a conductive substance can be contained where the ionic liquid is not for expressing the conductivity of a silicone rubber composition but for improving its antistatic property as for Claim 8.  Furthermore the combination of Suzuki with Iijima as modified has a reasonable expectation of success for one skilled in the art because both Suzuki and Iijima as modified has silicone rubber with ionic liquid for antistatic properties.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima in view of Hirabayashi evidenced by Tsuji further in view of the article entitled “Polysiloxanes With Quaternary Ammonium Salt Biocidal Functions and Their Behavior When Incorporated Into a Silicone Elastomer Network”, Witold Fortuniak et al, Jl Inorg Organomet Polym  21 576–589 (2011), hereinafter “Fortuniak”). 
Regarding Claims 9-11, Iijima in view of Hirabayashi is applied as to Claim 1, however Iijima as modified does not expressly disclose a second cation of quaternary ammonium with structures as in Claim 11.   
Fortuniak discloses in the abstract that RTV (room temperature vulcanized silicone elastomers can have incorporated through crosslinking polysiloxanes which were linear polydimethylsiloxanes having 20% siloxane units substituted at silicon with biocidal quaternary ammonium salt (QAS) of 3(dimethyl-n-octylammonio) propyl chloride or 3(dimethyl-n-hexadecylammonio) propyl chloride and terminated by silanol functions at both chain ends.  Bacteriocidal activities of surfaces of the crosslinked biocidal polysiloxanes and of the elastomers having incorporated these polymers were determined by the colony count method.  Hydrophobicity of the elastomer surface was little affected by the incorporated biocidal QAS-containing polysiloxane when the elastomer was kept in air.  From the Introduction section among the materials exposed to the adverse action of microbes are silicone elastomers, which are broadly used as gaskets and sealants in baths and other sanitary equipment in bathrooms, such as toilets, hospital rooms and medical offices. Sustainable antibacterial potency of silicone RTV elastomers would be a desirable property.  Polysiloxane (PS) bearing some antimicrobial QAS groups pendant to the polymer chain are an attractive antibacterial additive to silicone elastomers.  These polymers are very powerful biocides [24, 27–35]. Due to a high flexibility of PS chains, the biocidal groups attached to the chains may readily interact with bacteria walls resulting in the death of bacteria cells.  Moreover, dimethylsiloxane copolymers with a siloxane 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
From Table 1 the formulae can have alkyl end caps of methyl groups as in 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 These formulae from the formula at the top right and the end caps of the two lower formulae reads on formula 2-1 of Claim 11 with alkyl or alkoxy groups with 1 to 10 carbon atoms and alkylene groups with 1 to 20 carbon atoms where m 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Iijima as modified with Hirabayashi the curable silicone rubber with cation with more than one carbon-carbon double bond and anion with antistatic properties and metal oxide of hydrophilic silica, as afore-described for Claim 1, where from Fortuniak a second cation of QAS groups of formula RMe2N(CH2)3+ is incorporated into silicone rubber motivated additionally to provide antibacterial activity at least at the surface of the silicone rubber articles like gaskets and sealants formed from the silicone rubber mixture as for Claims 9-11.  The combination of Fortuniak with Iijima as modified with Hirabayashi has a reasonable expectation of success for one skilled in the art because both Fortuniak and Iijima as modified have silicone rubber mixtures with cationic groups.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787